Citation Nr: 1547279	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  13-28 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to October 17, 2013.  
 

ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel








INTRODUCTION

The Veteran served on active duty from November 1997 to November 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The issue of entitlement to an initial disability rating in excess of 70 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

From July 2011, the evidence demonstrates that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a TDIU have been met from July 2011.  38 U.S.C.A §§ 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).   


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to a TDIU prior to October 17, 2013, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of the VA's duty to notify or assist is necessary.  

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the veteran to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  
38 C.F.R. § 4.16(a).  As the Veteran has a combined disability rating at 70 percent with one disability rated at 70 percent, the schedular criteria are met throughout the pendency of the appeal.

The Veteran submitted a claim for entitlement to a TDIU in October 2013.  In an October 2014 rating decision that claim was granted, effective October 17, 2013.  Although the Veteran has not indicated that he disagrees with the effective date assigned by the RO, the United States Court of Appeals for Veterans Claims has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has asserted that he has been unable to work since July 2011, at least in part due to his service-connected PTSD.  Therefore, the Board finds that the issue of entitlement to a TDIU prior to October 17, 2013, has been reasonably raised by the record and should be adjudicated as part of the claim on appeal.  Id.; see also Roberson, 251 F.3d 1378; Bowling v. Principi, 15 Vet. App. 1 (2001).  

In making this determination, the Board finds significant the statements from the Veteran that he has been unable to work since July 2011, in large part due to his service-connected disabilities.  The Veteran reported that he was terminated from his last job in 2011 due to a violent outburst where he physically struck his employer in the face after feeling threatened.  The Veteran noted that his job duties included signing up restaurants for a meal delivery company and that he was only able to sign up two businesses over a six-month period.  His employment statements reflect that the most he was earning at this job was $500 per month.  The Veteran also noted that because his prior two jobs were terminated he did not have professional references, and that coupled with his prior criminal charge precluded him from seeking gainful employment.  

The Board also assigns significant probative weight to the VA examiner's opinions obtained as a result of the VA examinations conducted in connection with the Veteran's PTSD claim.  In June 2011, one month before being finally terminated from his last job, the Veteran underwent VA examination, and at the time he reported that he had walked out on many jobs because of other people's laziness and lack of discipline.  The VA examiner noted that the Veteran had difficulty obtaining jobs, and he opined that the Veteran had significant difficulties in social and occupational functioning.  

The Veteran again underwent VA examination in February 2014, and he reported that he had not worked since being terminated from his last job in 2011; the Veteran stated that he had applied to jobs but was unable to obtain employment due in part to his prior work terminations.  He told the VA examiner that he had trouble keeping jobs because he has difficulty getting along with others at work.  Similarly, the Veteran asserted that he had occasionally taken college courses, but that he had difficulty attending classes because of his problems getting along with other people.  It is noteworthy that both VA examiners opined that the Veteran's PTSD disability caused significant occupational impairment.  Both examiners also noted that the Veteran had difficulty with irritability and impaired impulse control, which impacted his ability to complete tasks.  Additionally, both examiners opined that the Veteran had symptoms of restricted affect or outbursts of anger, impulsivity, and self-isolationism.    

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence demonstrates that the Veteran's service-connected disabilities, including PTSD, rendered him unable to secure or follow a substantially gainful occupation from July 2011.  Accordingly, entitlement to a TDIU is warranted from July 2011.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to a TDIU from July 2011 is granted.


REMAND

The Veteran asserts that his service-connected PTSD is more severe than the disability rating of 70 percent reflects.  In the February 2014 VA examination, the Veteran reported that he attended several sessions of mental health therapy in 2013 through his wife's insurance plan.  As records of the Veteran's mental health treatment are likely to be pertinent in determining the appropriate disability rating for the Veteran's PTSD throughout the period on appeal, the Board finds remand is warranted so that they may be obtained.  

The Veteran also reported that his VA primary care physician prescribed sleep aid medication.  Additionally, the Veteran reported that he had contacted the VA clinic to request mental health treatment, but that he had not begun treatment.  There are no VA treatment records, other than VA examinations, in the record.  As any VA records may also be pertinent in determining the appropriate disability rating, the Board finds that upon remand the RO should obtain any VA treatment records from April 2011 to present.   


Accordingly, the case is REMANDED for the following actions:

1. With the Veteran's assistance, identify the private provider from which the Veteran received mental health treatment in 2013.  Obtain and associate with the record any records related to such treatment.  All actions to obtain such records should be fully documented in the claims file.  The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that any further attempt would be futile.  If any private records are identified but not obtained, the RO must notify the Veteran of (1) the records sought (2) steps taken to obtain the records (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be reajudicated.  

2.  Obtain and associate with the record any VA treatment records for the Veteran dated April 2011 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran should be so notified and the unavailability of the records should be noted in the claims file.  

3.  After all development has been completed, re-adjudicate the claim of entitlement to an initial disability rating in excess of 70 percent for PTSD.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran a Supplemental Statement of the case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.  


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


